DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) 9 and 19 does/do not fall within at least one of the four categories of patent eligible subject matter because reciting “a storage medium” for storing a program, wherein the storage medium does not exclude a transitory medium as some of the patents in the past had shown and disclosed storage medium may include a carrier wave, e.g., US patent 6,286,104. 
 	Correction is required. 


Claim Interpretation
3. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
5. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition unit, a determination unit, a cancellation unit and a disconnection unit, in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




8. 	Claim(s) 1-3, 5, 7, 8-12, 14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (Publication No. US 2020/0137621).
 	Regarding claim 1. Yang teaches a communication apparatus (Yang, the Abstract), comprising: 
 	an acquisition unit configured to acquire network slice information indicating a characteristic of a wireless network to be provided by a first base station (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]);  
 	a determination unit configured to determine whether the first base station provides a predetermined network slice, based on the network slice information acquired by the acquisition unit (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]); and 
 	a cancellation unit configured to cancel connection processing for connection with the first base station in a case where the determination unit determines that the first base station does not provide the predetermined network slice (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]).
 	Regarding claim 8. Yang teaches a communication method (Yang, the Abstract), comprising: 
 	acquiring network slice information indicating a characteristic of a wireless network to be provided by a base station (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]);
 	determining whether the base station provides a predetermined network slice, based on the acquired network slice information (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]); and 
 	canceling connection processing for connection between a communication apparatus and the base station, in a case where a determination that the base station does not provide the predetermined network slice is made (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]).
 	Regarding claim 9. Yang teaches a storage medium that stores a program for causing a computer to execute (Yang, the Abstract): 
 	acquiring network slice information indicating a characteristic of a wireless network to be provided by a base station (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]);  
 	determining whether the base station provides a predetermined network slice, based on the acquired network slice information (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]); and 
 	canceling connection processing for connection between a communication apparatus and the base station, in a case where a determination that the base station does not provide the predetermined network slice is made (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]).
 	Regarding claim 10. Yang teaches a communication apparatus (Yang, the Abstract), comprising: 
 	an acquisition unit configured to acquire network slice information indicating a characteristic of a wireless network to be provided by a first base station (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]);   
 	a determination unit configured to determine whether the first base station provides a predetermined network slice, based on the network slice information acquired by the acquisition unit (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]); and 
 	a disconnection unit configured to disconnect connection with the first base station, based on the determination unit determining that the first base station does not provide the predetermined network slice (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]). 
 	Regarding claim 18. Yang teaches a communication method (Yang, the Abstract), comprising: 
 	acquiring network slice information indicating a characteristic of a wireless network to be provided by a base station (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]);
 	determining whether the base station provides a predetermined network slice, based on the acquired network slice information (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]); and 
 	disconnecting connection between a communication apparatus and the base station, based on a determination that the base station does not provide the predetermined network slice (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]).
 	Regarding claim 19. Yang teaches a storage medium that stores a program for causing a computer to execute (Yang, the Abstract): 
 	acquiring network slice information indicating a characteristic of a wireless network to be provided by a base station (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]);
 	determining whether the base station provides a predetermined network slice, based on the acquired network slice information (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]); and 
 	disconnecting connection between a communication apparatus and the base station, based on a determination that the base station does not provide the predetermined network slice (Yang, Figure 3, pp [37], [40]-[44]; Figure 7, pp [69]-[71]).
 	Regarding claim 2. Yang teaches the communication apparatus according to claim 1, wherein the connection processing includes processing for Radio Resource Control connection compliant with 3rd Generation Partnership Project standard (Yang, pp [36], [62]-[63]).
 	Regarding claim 3. Yang teaches the communication apparatus according to claim 1, further comprising a storage unit configured to store information about the first base station for which the connection processing is canceled by the cancellation unit, wherein the communication apparatus does not start the connection processing for connection with the first base station indicated by the information stored in the storage unit (Yang, Figure 7, pp [69]-[71]).
 	Regarding claim 5. Yang teaches the communication apparatus according to claim 3, wherein the storage unit further stores information relating to a timing at which a determination is made by the determination unit (Yang, pp [56]-[57]).
 	Regarding claim 7. Yang teaches the communication apparatus according to claim 1, further comprising a second notification unit configured to provide a user with a predetermined notification, in a case where the cancellation unit cancels the connection processing for connection with the first base station (Yang, Figure 7, pp [69]-[71]).
 	Regarding claim 11. Yang teaches the communication apparatus according to claim 10, wherein the connection includes a connection for Radio Resource Control connection compliant with 3rd Generation Partnership Project standard (Yang, pp [36], [62]-[63]).
 	Regarding claim 12. Yang teaches the communication apparatus according to claim 10, further comprising a storage unit configured to store information about the first base station with which connection is disconnected by the disconnection unit, wherein the communication apparatus does not transmit a request for the connection, for a predetermined period, to the first base station indicated by the information stored in the storage unit (Yang, Figure 7, pp [69]-[71]).
 	Regarding claim 14. Yang teaches the communication apparatus according to claim 12, wherein the storage unit further stores information relating to timing at which a determination is made by the determination unit (Yang, pp [56]-[57]).
 	Regarding claim 16. Yang teaches the communication apparatus according to claim 10, further comprising a second notification unit configured to provide a user with a predetermined notification, in a case where the disconnection unit disconnects the connection with the first base station (Yang, Figure 7, pp [69]-[71]).
 	Regarding claim 17. Yang teaches the communication apparatus according to claim 1, wherein the communication apparatus operates as a relay apparatus that relays communication between another communication apparatus and a base station that performs communication compliant with 3rd Generation Partnership Project standard (Yang, pp [17]).	

Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


13. 	Claim(s) 4, 6, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Publication No. US 2020/0137621) and further in view of Youn et al. (Publication No. US 2019/0021043).
	Regarding claim 4. Yang does not teach the communication apparatus according to claim 3, further comprising: 
 	a detection unit configured to detect base stations near the communication apparatus; and 
 	a first notification unit configured to notify an error in a case where another base station different from the first base station indicated by the information stored in the storage unit is not present among the base stations detected by the detection unit.
  	Youn teaches “a detection unit configured to detect base stations near the communication apparatus (Youn, Figures 10, 11 and 12, pp [187]-[191], [207]-[210]); and a first notification unit configured to notify an error in a case where another base station different from the first base station indicated by the information stored in the storage unit is not present among the base stations detected by the detection unit.” (Youn, Figures 10, 11 and 12, pp [187]-[191], [207]-[210]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Yang by incorporating teachings of Youn, method and system for providing connections of a UE to a right base station among base stations which provide correct slice services based on the basis of the information of the slice service types thus the system provides the improvement for user equipment in searching for the right slice services from the right base stations in a sufficient and effective manner while roaming.  
 	Regarding claim 6. Yang does not teach the communication apparatus according to claim 1, further comprising a start unit configured to start connection processing for connection with a second base station different from the first base station, in a case where the cancellation unit cancels the connection processing for connection with the first base station.
 	Youn teaches “a start unit configured to start connection processing for connection with a second base station different from the first base station, in a case where the cancellation unit cancels the connection processing for connection with the first base station.” (Youn, Figure 9, pp [103]-[106]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Yang by incorporating teachings of Youn, method and system for providing connections of a UE to a right base station among base stations which provide correct slice services based on the basis of the information of the slice service types thus the system provides the improvement for user equipment in searching for the right slice services from the right base stations in a sufficient and effective manner while roaming.  
 	Regarding claim 13. Yang does not teach the communication apparatus according to claim 12, further comprising: 
 	a detection unit configured to detect base stations near the communication apparatus; and 
 	a first notification unit configured to notify an error in a case where another base station different from the first base station indicated by the information stored in the storage unit is not present among the base stations detected by the detection unit.
 	Youn teaches “a detection unit configured to detect base stations near the communication apparatus (Youn, Figures 10, 11 and 12, pp [187]-[191], [207]-[210]); and a first notification unit configured to notify an error in a case where another base station different from the first base station indicated by the information stored in the storage unit is not present among the base stations detected by the detection unit.” (Youn, Figures 10, 11 and 12, pp [187]-[191], [207]-[210]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Yang by incorporating teachings of Youn, method and system for providing connections of a UE to a right base station among base stations which provide correct slice services based on the basis of the information of the slice service types thus the system provides the improvement for user equipment in searching for the right slice services from the right base stations in a sufficient and effective manner while roaming.  
 	Regarding claim 15. Yang does not teach the communication apparatus according to claim 10, further comprising a start unit configured to start connection processing for connection with a second base station different from the first base station, in a case where the disconnection unit disconnects the connection with the first base station.
 	Youn teaches “a start unit configured to start connection processing for connection with a second base station different from the first base station, in a case where the cancellation unit cancels the connection processing for connection with the first base station.” (Youn, Figure 9, pp [103]-[106]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Yang by incorporating teachings of Youn, method and system for providing connections of a UE to a right base station among base stations which provide correct slice services based on the basis of the information of the slice service types thus the system provides the improvement for user equipment in searching for the right slice services from the right base stations in a sufficient and effective manner while roaming.  	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644